Title: To George Washington from William Fitzhugh, 4 November 1754
From: Fitzhugh, William
To: Washington, George



Dear Sir
Rousby Hall Novr 4th 1754

Since I had the Pleasure of Seeing You, I am Convinc’d by the Governour of Maryland that You may Hold Your Commission with Honour & satisfaction. In Regard to Innis he has only a Commission to be Camp Master General which will Confine him to a Seperate Duty. I shall have the Honour to Command in the Governours absence, & as I shall Act by his Particular Instructions, You may rest satisfy’d that Every wish be Conducted to your Satisfaction, at least so f⟨ar⟩ as to prevent your being in any Shape oblig’d to Submit to those who have been heretofore under yr Command. The Governr has wrote to Mr Dinwiddie on this Subject. I inclose you the letter in order to its being Deliver’d in case you return to the Service & If not Please to return it to me.
I am very Confident the Generall has a very Great Regard for you & will in Every Circumstance in his Power make you very

Happy. for my Part I shall be Extreamly fond of your Continuing in the Service & wou’d Advise you by no means to Quit. In regard to the Independant Companys they will in no Shape interfere with you, As you will hold your Post, During their Continuance here & when the Regiment is Reduc’d, will have a Seperate Duty. Pray Excuse hast as the Messenger Waits & I cou’d by no means miss this Oppertunity. I am Yr Affect. & obedt Sert

Willm Fitzhugh

